 Case: 2:20-cv-04751-SDM-CMV Doc #: 2 Filed: 09/21/20 Page: 1 of 8 PAGEID #: 33




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 PEYTON JOHN WESLEY HOPSON,

                        Plaintiff,

           v.                                              Civil Action 2:20-cv-4751
                                                           Judge Sarah D. Morrison
                                                           Magistrate Judge Chelsey M. Vascura
 DEBORAH S. HUNT,

                        Defendant.




                    ORDER and REPORT AND RECOMMENDATION

       Plaintiff, Peyton John Wesley Hopbson, an inmate at Belmont Correctional Institution

(“BCI”) in Belmont County, Ohio, brings this civil rights action under 42 U.S.C. § 1983 against

Defendant, Deborah S. Hunt, Clerk of Court for the United States Court of Appeals for the Sixth

Circuit, alleging that Defendant deprived Plaintiff of his First Amendment right of access to the

courts. This matter is before the Court for the initial screen of Plaintiff’s Complaint under 28

U.S.C. §§ 1915(e)(2) and 1915A to identify cognizable claims and to recommend dismissal of

Plaintiff’s Complaint, or any portion of it, which is frivolous, malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1)–(2); see also McGore v.

Wrigglesworth, 114 F.3d 601, 608 (6th Cir. 1997). Having performed the initial screen, for the

reasons that follow, the undersigned RECOMMENDS that the Court DISMISS this action

pursuant to § 1915(e)(2) and 1915A(b)(1) for failure to state a claim on which relief may be

granted.
 Case: 2:20-cv-04751-SDM-CMV Doc #: 2 Filed: 09/21/20 Page: 2 of 8 PAGEID #: 34




       This matter is also before the Court for consideration of Plaintiff’s motion for leave to

proceed in forma pauperis under 28 U.S.C. § 1915(a)(1) and (2), which is GRANTED. (ECF

No. 1.) Plaintiff is required to pay the full amount of the Court’s $350 filing fee. 28 U.S.C.

§ 1915(b)(1).

       Plaintiff’s certified trust fund statement reveals that he currently has $0.49 in his prison

account, which is insufficient to pay the filing fee. Pursuant to 28 U.S.C. § 1915(b)(1), the

custodian of Plaintiff’s inmate trust accounts (Inmate # A662444) at BCI is DIRECTED to

submit to the Clerk of the United States District Court for the Southern District of Ohio as an

initial partial payment, 20% of the greater of either the average monthly deposits to the inmate

trust account or the average monthly balance in the inmate trust account, for the six-months

immediately preceding the filing of the Complaint.

       After full payment of the initial, partial filing fee, the custodian shall submit 20% of the

inmate’s preceding monthly income credited to the account, but only when the amount in the

account exceeds $10.00 until the full fee of $350.00 has been paid to the Clerk of this Court. 28

U.S.C. § 1915(b)(2); see also Bruce v. Samuels, 136 S. Ct. 627 (2016).

       Checks should be made payable to: Clerk, United States District Court. The checks

should be sent to:

       Prisoner Accounts Receivable
       260 U.S. Courthouse
       85 Marconi Boulevard
       Columbus, Ohio 43215

The prisoner’s name and this case number must be included on each check.

       It is ORDERED that Plaintiff be allowed to prosecute his action without prepayment of

fees or costs and that judicial officers who render services in this action shall do so as if the costs

had been prepaid.

                                                   2
 Case: 2:20-cv-04751-SDM-CMV Doc #: 2 Filed: 09/21/20 Page: 3 of 8 PAGEID #: 35




       The Clerk of Court is DIRECTED to mail a copy of this Order to Plaintiff and the prison

cashier’s office. The Clerk is further DIRECTED to forward a copy of this Order to the Court’s

financial office in Columbus.

                                              I.

       According to the Complaint, Plaintiff filed a § 1983 action in the United States District

Court for the Northern District of Ohio against Stark County Deputies in 2015. The trial court

dismissed his action on an initial screen for failure to state a claim on which relief may be

granted. See Hopson v. Stark Cty. Sheriff’s Office, No. 5:15-CV-992, 2015 WL 13866562, at *2

(N.D. Ohio Oct. 16, 2015) (“The 992 Action”). In the same order, the trial court certified that

any appeal would not be taken in good faith. Id. Plaintiff appealed the order dismissing his

action to the United States Court of Appeals for the Sixth Circuit, but neither moved for leave to

proceed in forma pauperis nor paid the filing fee. (The 992 Action, ECF No. 12.) The Sixth

Circuit consequently dismissed Plaintiff’s appeal pursuant to Sixth Circuit Rule 45(a). (Id., ECF

No. 14.)

       In the instant action, Plaintiff now asserts that the 6th Circuit’s dismissal of his appeal

violated his First Amendment right to access to the courts. According to Plaintiff, Defendant

dismissed his appeal “solely because poverty made it impossible for him to pay litigation cost.”

(Compl. 5, ECF No. 1.) Plaintiff seeks monetary damages, specifically $200,000 for emotional

distress, an unspecified amount for the cost of future mental health care, $1010 for

reimbursement of filing fees, and $50,000 in punitive damages.

                                              II.

       Congress enacted 28 U.S.C. § 1915, the federal in forma pauperis statute, seeking to

“lower judicial access barriers to the indigent.” Denton v. Hernandez, 504 U.S. 25, 31 (1992).

In doing so, however, “Congress recognized that ‘a litigant whose filing fees and court costs are

                                                    3
 Case: 2:20-cv-04751-SDM-CMV Doc #: 2 Filed: 09/21/20 Page: 4 of 8 PAGEID #: 36




assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain from

filing frivolous, malicious, or repetitive lawsuits.’” Id. at 31 (quoting Neitzke v. Williams, 490

U.S. 319, 324 (1989)). To address this concern, Congress included subsection (e) as part of the

statute, which provides in pertinent part:

       (2) Notwithstanding any filing fee, or any portion thereof, that may have been paid, the
       court shall dismiss the case at any time if the court determines that—

                                             *     *       *

               (B) the action or appeal--

                       (i) is frivolous or malicious;

                       (ii) fails to state a claim on which relief may be granted; or . . . .

28 U.S.C. § 1915(e)(2)(B)(i) & (ii); Denton, 504 U.S. at 31. Thus, § 1915(e) requires sua sponte

dismissal of an action upon the Court’s determination that the action is frivolous or malicious, or

upon determination that the action fails to state a claim upon which relief may be granted. See

Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (applying Federal Rule of Civil Procedure

12(b)(6) standards to review under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii)).

        To survive a motion to dismiss for failure to state a claim under Rule 12(b)(6) of the

Federal Rules of Civil Procedure, a plaintiff must satisfy the basic federal pleading requirements

set forth in Federal Rule of Civil Procedure 8(a). Under Rule 8(a)(2), a complaint must contain a

“short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). Although this pleading standard does not require “‘detailed factual allegations,’

. . . [a] pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

cause of action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Further, a complaint will not “suffice if it

tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly,

                                                   4
 Case: 2:20-cv-04751-SDM-CMV Doc #: 2 Filed: 09/21/20 Page: 5 of 8 PAGEID #: 37




550 U.S. at 557). Instead, to survive a motion to dismiss for failure to state a claim under Rule

12(b)(6) of the Federal Rules of Civil Procedure, “a complaint must contain sufficient factual

matter . . . to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly, 550

U.S. at 570). Facial plausibility is established “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (quoting Twombly, 550 U.S. at 556). In considering whether this facial plausibility

standard is met, a Court must construe the complaint in the light most favorable to the non-

moving party, accept all factual allegations as true, and make reasonable inferences in favor of

the non-moving party. Total Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue

Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citations omitted). The Court is not required,

however, to accept as true mere legal conclusions unsupported by factual allegations. Iqbal, 556

U.S. at 678 (citing Twombly, 550 U.S. at 555). In addition, the Court holds pro se complaints “to

less stringent standards than formal pleadings drafted by lawyers.” Garrett v. Belmont Cnty.

Sheriff’s Dep’t, 374 F. App’x 612, 614 (6th Cir. 2010) (quoting Haines v. Kerner, 404 U.S. 519,

520 (1972).

                                                III.

        Plaintiff’s claim centers on actions taken by a quasi-judicial officer, Defendant Deborah

S. Hunt, Clerk of Court for the Sixth Circuit. No matter how liberally the undersigned construes

Plaintiff’s Complaint, his claim against Defendant is barred by the doctrine of judicial immunity.

“It is well-established that judges enjoy judicial immunity from suits arising out of the

performance of their judicial functions.” Brookings v. Clunk, 389 F.3d 614, 617 (6th Cir. 2004)

(citing Pierson v. Ray, 386 U.S. 547, 553–54 (1967)). Judicial immunity may be extended to

judicial staff, such as the Clerk of Court, when the staff member is acting in a quasi-judicial

capacity. See Bradley v. United States, 84 F. App’x 492, 493 (6th Cir. 2003) (“[Plaintiff]
                                                   5
 Case: 2:20-cv-04751-SDM-CMV Doc #: 2 Filed: 09/21/20 Page: 6 of 8 PAGEID #: 38




attempted to hold Judges Weber and Dlott, law clerk Snyder, and court clerk Murphy liable for

delays in his [habeas corpus] petition. These defendants were acting in their judicial and quasi-

judicial duties, and so are immune from suit.”). Judicial immunity is overcome only if the

actions taken are not within the judge’s judicial capacity or if the actions, “though judicial in

nature, [are] taken in the complete absence of all jurisdiction.” Mireles v. Waco, 502 U.S. 9, 11

(1991) (citations omitted). A review of Plaintiff’s Complaint reveals that those exceptions do

not apply here. Moreover, Defendant was acting in a quasi-judicial capacity when she dismissed

Plaintiff’s appeal pursuant to Sixth Circuit Rule 45(a). Because Defendant is entitled to absolute

judicial immunity, the undersigned RECOMMENDS that Plaintiff’s action be DISMISSED.

       The undersigned notes that even if Plaintiff’s claim was not barred by judicial immunity,

it would be barred by the statute of limitations. Plaintiff’s claim arises out of an action

Defendant took in December 2015, namely, Defendant’s dismissal of Plaintiff’s appeal pursuant

to Sixth Circuit Rule 45(a). Bivens actions, like § 1983 claims, generally “borrow the personal-

injury statute of limitations from the state in which the claim arose.” Zappone v. United States,

870 F.3d 551, 559 (6th Cir. 2017) (citing cases); see also Zundel v. Holder, 687 F.3d 271, 281

(6th Cir. 2012) (noting that for Bivens claims it is “settled practice” to adopt the personal injury

statute of limitations of the state where the claim arises unless doing so would be inconsistent

with federal law) (internal quotation omitted). Because Ohio has multiple personal-injury

statutes with varying limitations periods, “courts use the statute of limitations applicable to

residual or general personal injuries.” Zappone, 870 F.3d, at 559. Thus, Ohio Revised Code

§ 2305.10—the general personal injury statute of limitations—which provides for a two-year

statute of limitations period, with the cause of action accruing at the time of injury, applies to

Bivens actions arising in Ohio. Ohio Rev. Code § 2305.10; see also Zappone, 870 F.3d, at 559–



                                                  6
 Case: 2:20-cv-04751-SDM-CMV Doc #: 2 Filed: 09/21/20 Page: 7 of 8 PAGEID #: 39




60. Defendant dismissed Plaintiff’s appeal in December 2015, and Plaintiff filed the Complaint

in this action on September 11, 2020, well beyond the two-year statute of limitations. Therefore,

for this additional reason, the undersigned RECOMMENDS that Plaintiff’s action be

DISMISSED.

                                               IV.

       For the reasons set forth above, Plaintiff’s motion for leave to proceed in forma pauperis

under 28 U.S.C. § 1915(a)(1) and (2) (ECF No. 1) is GRANTED. In addition, it is

RECOMMENDED that the Court DISMISS Plaintiff’s action pursuant to § 1915(e)(2) for

failure to state a claim on which relief may be granted.

       The Clerk of Court is DIRECTED to mail a copy of this Order to Plaintiff and the prison

cashier’s office. The Clerk is further DIRECTED to forward a copy of this Order to the Court’s

financial office in Columbus.

                                PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

§ 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report
                                                  7
 Case: 2:20-cv-04751-SDM-CMV Doc #: 2 Filed: 09/21/20 Page: 8 of 8 PAGEID #: 40




and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


       IT IS SO ORDERED.


                                                    /s/ Chelsey M. Vascura __________
                                                    CHELSEY M. VASCURA
                                                    UNITED STATES MAGISTRATE JUDGE




                                                8
